Citation Nr: 0802288	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from April 1980 to 
March 1983.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 rating decision by the 
Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that found no new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for sarcoidosis last denied by 
the RO in February 2002.

The issue of entitlement to service connection for 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  RO decisions in June 2004 and June 2005 denied reopening 
a claim of entitlement to service connection for sarcoidosis.

2.  Evidence in the form of a November 2004 letter written by 
a motor pool sergeant by whom the veteran was supervised in-
service was submitted subsequent to the last final RO 
February 2002 rating decision, is not cumulative or 
redundant, and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2002 decision is final as to the claim 
of service connection for residuals of sarcoidosis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2007).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
sarcoidosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ordinarily, the Board must determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

Here, however, the Board will grant the veteran's claim to 
reopen her claim for service connection.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2007).  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

In February 2002, the RO denied the veteran's claim for 
service connection for sarcoidosis.  That decision was not 
appealed and is final. See 38 U.S.C.A. § 7105(c).  It is 
noted that in the February 2002 Rating Decision, the RO had 
determined that new and material evidence had been received, 
and proceeded to review the reopened claim de novo.  The 
claim was denied and the veteran did not appeal the decision.  
The veteran attempted to reopen her claim again in January 
2004; however, in June 2004, the RO found that the evidence 
submitted was cumulative and redundant of the evidence 
previous of record, and accordingly, no new and material 
evidence had been received to reopen the claim.  Subsequent 
to this denial, the veteran submitted additional evidence 
including private treatment reports for sarcoidosis and 
depression and a letter from a former military supervisor. 

The treatment reports, although new in the sense that they 
were not previously of record, they are not material to 
reopen the veteran's claim because, in the language of the 
governing regulation, they do not provide an opinion which 
relates to an unestablished fact necessary to substantiate 
the claim, nor do they raise any reasonable possibility of 
substantiating the claim.  In other words, they do not 
contain a medical nexus statement indicating that her 
diagnosed sarcoidosis originated in-service or is in any way 
related to her military service.

However, the Board finds the November 2004 statement from the 
veteran's former motor pool sergeant in Beoblingen, Germany 
1982-1983 to be both new and material evidence.  This is 
certainly new evidence in the claims file.  It has been 
associated with the claims file since the February 2002 
Rating Decision.  The Board finds the evidence to be material 
evidence as well.  The statement indicates the veteran worked 
in the Tech Supply Warehouse as a PLL Clerk where she issued 
different parts for the motor pool vehicles such as brake 
shoes and pads, fenders, bumpers, etc.) where the veteran was 
allegedly exposed to asbestos and dust.  The November 2004 
letter also states the veteran was exposed to field training 
with infantry units dealing with mustard gas and other 
hazardous materials.

The statement relates to the central unestablished fact 
necessary to substantiate this claim - the new evidence tends 
to support the veteran's claim that her sarcoidosis was 
caused by her military service. 38 C.F.R. § 3.156(a).  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  And the Board 
does not find this evidence cumulative. There are no prior 
statements from this individual or any other individual other 
than the veteran linking her sarcoidosis to her military 
service.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus, 3 Vet. App. at 510.  Moreover, the 
statements contained in the letter appear to be corroborated 
by the veteran's Military Occupational Specialty ("MOS") as 
listed on her DD-214-Material Control & Accounting 
Specialist.

Accordingly, the claim for service connection for sarcoidosis 
is reopened.  The Board finds remand of this case for further 
medical inquiry appropriate, however.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for sarcoidosis has been presented; to 
this extent, the appeal is granted.

REMAND

Remand is appropriate here for further inquiry into the 
veteran's service connection claim for sarcoidosis, and for 
additional review of the evidence by the AMC.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the veteran has a current disability, and indicates that 
the disability or symptoms may be associated with the 
veteran's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  Because there is a current diagnosis of sarcoidosis 
and exposure in-service to hazardous materials that the 
veteran claims caused her current condition, an examination 
must be scheduled to determine whether it is at least as 
likely as not that her sarcoidosis is related to or had its 
onset during service.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran 
with proper VCAA notice of the 
information and evidence necessary to 
establish a disability rating and an 
effective date, including; notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that she 
should provide any evidence in her 
possession that pertains to the 
claim.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); 38 C.F.R. § 
3.159 (2007).

2.	The veteran should be scheduled for 
an appropriate VA examination to 
determine the onset and/or etiology 
of the veteran's sarcoidosis.  The 
claims file must be made available to 
and reviewed by the examiner.  All 
tests deemed necessary should be 
conducted and all pertinent findings 
should be reported in detail.  The 
examiner must opine as to whether it 
is at least as likely as not that the 
veteran's sarcoidosis is related to 
or had its onset during service.

3.	The AMC should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


